            Case 1:18-cr-00360-CKK Document 19 Filed 03/20/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

V.                                                     Criminal No.: 1:18-CR-360 (CKK)

ABDUL AMAN,                                            FILED UNDER SEAL
    Defendant.

                 JOINT STATUS REPORT AND MOTION TO CONTINUE

       The United States, by and through its undersigned attorney, and defendant, through his

attorney, submit this joint status report to update the Court on this matter.

     • 1.       On January 3, 2019, the Court ordered the parties to file a status report and appear

for a status hearing on March 22, 2019.

       2.       The government's investigation is ongoing. Accordingly, the parties respectfully

request that the Court continue the March 22, 2019 status hearing for 60 days, until May 31, 2019.

The parties will file a second status report in advance of the May 31 hearing.

     • 3,       The government expects its investigation with respect to defendant to be completed

by the May 31 hearing. At that time, the parties understand that the Court expects to set a schedule

for the filing of the pre-sentence report and sentencing memoranda.

                                               Respectfully submitted,

                                               ROBERT A. ZINK
                                               Acting Chief, Fraud Section

                                       By:
                                                                                                   OPfs'
                                               Michael P. McCarthy, D.C. Bar #102023-1
                                               Trial Attorney, Fraud Section
                                               Criminal Division
                                               United States Department of Justice
                                               1400 New York Avenue, NW
                                               Bond Building, Fourth Floor
                                               Washington, D.C. 20530
         Case 1:18-cr-00360-CKK Document 19 Filed 03/20/19 Page 2 of 2




                                          (202) 305-3995
                                          Michae1.McCarthy2@usdoj.gov

                                          /s/

                                          Eric S. Montalvo
                                          William R. Cowden
                                          Counsel for Defendant


                              CERTIFICATE OF SERVICE

      I certify that a copy of this Motion was served by email upon counsel for defendant on
March 20, 2019.




                                                2
